Warner, Chief Justice.
It appears from the record in this case that Holly was indebted to the plaintiff, by note, the sum of $325 00; that the plaintiff sued out an attachment against the defendant, Holly, and garnished the Chattahoochee Manufacturing Company, which garnishment was served on the company on the 1st of April, 1870. In answer to the summons of garnishment the company denied its indebtedness to the defendant, except in the sum of ten cents. The plaintiff traversed the answer of the garnishee, and on the trial thereof, the jury found a verdict in favor of the plaintiff for the sura of $325 00, with interest. A motion was made for a new trial on the ground that the verdict was contrary to the evidence, and decidedly against the weight of the evidence, and contrary to the principles of justice and equity; which motion was overruled by the court, and the defendant excepted. There is no error of law complained of in this case. The court below, in the exercise of its discretion, overruled the motion for a new trial, and this court, in accordance with its repeated rulings heretofore made, will mot interfere to control that discretion.
Let the judgment of the court below bé affirmed.